MARC LEVIN, individually and as the Successor Trustee of the Frieda F. Lawrence Revocable Trust dated April 1, 1987, as amended and restated, Appellant,
v.
EDWARD LAWRENCE, Individually, as a Co-Trustee of the Frieda F. Lawrence Revocable Trust dated April 1, 1987, as amended and restated, and as Trustee of the Edward Lawrence Revocable Trust, and TD AMERITRADE, INC., Appellees.
No. 4D08-940
District Court of Appeal of Florida, Fourth District.
April 29, 2009.
Avery A. Dial, Joel Rothman, and Andrew A. Seiden of Seiden, Adler, Matthewman & Bloch, P.A., Boca Raton, for appellant.
Amy D. Shield of Amy D. Shield, P.A., Boca Raton, for Appellees.
PER CURIAM.
Affirmed.
POLEN, STEVENSON and DAMOORGIAN, JJ., concur.
Not final until disposition of timely filed motion for rehearing.